DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/04/2021 has been entered.

Response to Amendment
The Amendment filed on December 18, 2020 has been entered. Claims 21-38 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 102(a)(2) and 103 rejections previously set forth in the Final Office Action mailed on October 20, 2020. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 27-30, and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kostrzewski et al. (US 2013/0098966), hereinafter Kostrzewski.
Regarding claim 21, Kostrzewski discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 in Figure 1);

an articulation joint (236 in Figures 9-13; or 236 and the distal-most link 234 collectively in Figures 9-13);
a central axis (longitudinal axis of 282b in Figures 20-25, which coincides with the longitudinal axis of 292c) extending through said elongate shaft (210, 212, and 214 collectively) and said articulation joint (236; or 236 and the distal-most link 234 collectively) (it is apparent when Figure 25, 13, and 4 are viewed in relation to one another that the longitudinal axis of 282b passes through 210, 212, 214, 234, and 236 when 200 is in the unarticulated position shown in Figure 13);
a rotary drive member (282b in Figures 20-25) configured to rotate in response to rotary motion from an electric motor (“motor” described in Paragraph 0008 or Paragraph 0087) (Paragraphs 0008, 0087, 0124, and 0127), wherein said rotary drive member (282b) extends along said central axis (longitudinal axis of 282b) within a portion of said articulation joint (236; or 236 and the distal-most link 234 collectively) (apparent from Figures 19-21 are viewed in relation to one another);
a coupling portion (310 in Figure 11); and
a stapling attachment (400 in Figures 1, 2, and 26) releasably attachable to said elongate shaft (210, 212, and 214 collectively) (apparent when Figures 1, 2, and 26 are viewed in relation to one another), wherein said stapling attachment (400) comprises:
  an elongate channel (432 in Figure 28) configured to receive a staple cartridge (410 in Figure 28), wherein said staple cartridge comprises a plurality of staples (433 in Figure 28) removably stored therein (Paragraph 0146);
  an anvil (442 in Figure 28) configured to deform said staples (433) (Paragraph 0156);
  a drive screw (464 in Figure 28) laterally offset from said central axis (longitudinal axis of 282b) when said stapling attachment (400) is attached to said elongate shaft (210, 212, and 214 collectively) (apparent when Figures 25, 26, and 34 are viewed in relation to one another); and
  a firing member (466, 450, and 418 collectively in Figures 28 and 29) operably engaged with said drive screw (464) (apparent from Figures 29-35), wherein said coupling portion (310) operably couples said rotary drive member (282b) and said drive screw (464) when said stapling attachment (400) 
Regarding claim 22, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) is configured to move said anvil (442) to a closed position and eject said staples (433) from said staple cartridge (410) when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0144, 0147, and 0150).
Regarding claim 23, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) cammingly engages said elongate channel (432) and said anvil (442) to move said anvil (442) toward a closed position during a closure stroke when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraph 0144, apparent from Figure 35).
Regarding claim 24, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) is configured to eject said staples (433) from said staple cartridge (410) during a firing stroke when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0147, 0150, and 0151).
Regarding claim 27, Kostrzewski discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 in Figure 1) comprising a motor (“motor” described in Paragraph 0008 or Paragraph 0087) configured to generate a rotary motion (Paragraphs 0008 and 0087);
an elongate shaft (210, 212, and 214 collectively in Figure 2) extending from said housing (102) (apparent when Figure 2 is viewed in relation to Figure 1);
an articulation joint (236 in Figures 9-13; or 236 and the distal-most link 234 collectively in Figures 9-13);
a central axis (longitudinal axis of 282b in Figures 20-25, which coincides with the longitudinal axis of 292c) extending through said elongate shaft (210, 212, and 214 collectively) and said articulation joint (236; or 236 and the distal-most link 234 collectively) (it is apparent when Figure 25, 13, and 4 are 
a rotary drive member (282b in Figures 20-25) configured to rotate in response to said rotary motion from said motor (“motor” described in Paragraph 0008 or Paragraph 0087) (Paragraphs 0008, 0087, 0124, and 0127), wherein said rotary drive member (282b) extends along said central axis (longitudinal axis of 282b) within a portion of said articulation joint (236; or 236 and the distal-most link 234 collectively) (apparent from Figures 19-21 are viewed in relation to one another); and
a stapling attachment (400 in Figures 1, 2, and 26) releasably attachable to said elongate shaft (210, 212, and 214 collectively) (apparent when Figures 1, 2, and 26 are viewed in relation to one another), wherein said stapling attachment (400) comprises:
  a first jaw (432 in Figure 28);
  a second jaw (442 in Figure 28) movable relative to said first jaw (432) between an open position and a closed position (Paragraphs 0139, 0144, and 0158);
  an elongate channel (415 in Figure 28) configured to receive a staple cartridge (412 or 410 in Figure 28), wherein said staple cartridge (412 or 410) comprises a plurality of staples (433 in Figure 28) removably stored therein (Paragraphs 0146 and 0150);
  a drive screw (464 in Figure 28) operably couplable with said rotary drive member (282b) when said stapling attachment (400) is attached to said elongate shaft (210, 212, and 214 collectively) (apparent when Figures 25, 26, and 34 are viewed in relation to one another), wherein said drive screw (464) is laterally offset from said central axis (longitudinal axis of 282b) when said stapling attachment (400) is attached to said elongate shaft (210, 212, and 214 collectively) (apparent when Figures 25, 26, and 34 are viewed in relation to one another), and wherein said drive screw (464) is configured to rotate in response to the rotation of said rotary drive member (282b) when said stapling attachment (400) is attached to said elongate shaft (210, 212, and 214 collectively) (Paragraphs 0124, 0127, 0142, and 0143); and
  an I-beam (466, 450, and 418 collectively in Figures 28 and 29) operably engaged with said drive screw (464) (apparent from Figures 29-35), wherein said I-beam (466, 450, and 418 collectively) is 
Regarding claim 28, Kostrzewski discloses that said I-beam (466, 450, and 418 collectively) is configured to move said second jaw (442) to said closed position and eject said staples (433) from said staple cartridge (412 or 410) when said I-beam (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0144, 0147, and 0150).
Regarding claim 29, Kostrzewski discloses that said I-beam (466, 450, and 418 collectively) comprises:
a first camming member (466c in Figure 30) configured to cammingly engage said first jaw (432) when said I-beam (466, 450, and 418 collectively) is advanced distally (Paragraph 0144, apparent from Figure 35); and
a second camming member (466b in Figure 30) configured to cammingly engage said second jaw (442) to move said second jaw (442) toward said closed position when said I-beam (466, 450, and 418 collectively) is advanced distally (Paragraphs 0144 and 0151, apparent from Figure 35).
Regarding claim 30, Kostrzewski discloses that said I-beam (466, 450, and 418 collectively) is configured to eject said staples (433) from said staple cartridge (412 or 410) during a firing stroke when said I-beam (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0147, 0150, and 0151).
Regarding claim 33, Kostrzewski discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 in Figure 1);
a shaft assembly (200 in Figure 1) extending from said housing (102) (apparent from Figure 1), wherein said shaft assembly (200) comprises:
  an elongate shaft (210, 212, and 214 collectively in Figure 2);
  an articulation joint (236 in Figures 9-13; or 236 and the distal-most link 234 collectively in Figures 9-13);
  a central axis (longitudinal axis of 282b in Figures 20-25, which coincides with the longitudinal axis of 292c) extending through said elongate shaft (210, 212, and 214 collectively) and said articulation 
  a rotary drive member (282b in Figures 20-25) configured to rotate in response to a rotary motion from an electric motor (“motor” described in Paragraph 0008 or Paragraph 0087) (Paragraphs 0008, 0087, 0124, and 0127), wherein said rotary drive member (282b) extends along said central axis (longitudinal axis of 282b) within a portion of said articulation joint (236; or 236 and the distal-most link 234 collectively) (apparent from Figures 19-21 are viewed in relation to one another); and
  a connection end (310 in Figure 11); and
a stapling attachment (400 in Figures 1, 2, and 26) releasably mountable to said connection end (310) of said shaft assembly (200) (apparent when Figures 1, 2, and 26 are viewed in relation to one another), wherein said stapling attachment (400) comprises:
  a first jaw (432 in Figure 28);
  a second jaw (442 in Figure 28) movable relative to said first jaw (432) between an open position and a closed position (Paragraphs 0139, 0144, and 0158);
  a staple cartridge (410 in Figure 28) comprising a plurality of staples (433 in Figure 28) removably stored therein (Paragraphs 0146 and 0150);
  a drive screw (464 in Figure 28) operably couplable with said rotary drive member (282b) when said stapling attachment (400) is mounted to said connection end (310) of said shaft assembly (200) (apparent when Figures 25, 26, and 34 are viewed in relation to one another), wherein said drive screw (464) is laterally offset from said central axis (longitudinal axis of 282b) when said stapling attachment (400) is mounted to said connection end (310) (apparent when Figures 25, 26, and 34 are viewed in relation to one another), and wherein said drive screw (464) is configured to rotate in response to the rotation of said rotary drive member (282b) after said stapling attachment (400) has been mounted to said connection end (310) of said shaft assembly (200) (Paragraphs 0124, 0127, 0142, and 0143); and
  a firing member (466, 450, and 418 collectively in Figures 28 and 29) operably engaged with said drive screw (464) (apparent from Figures 29-35), wherein said firing member (466, 450, and 418 
Regarding claim 34, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) is configured to move said second jaw (442) to said closed position and eject said staples (433) from said staple cartridge (410) when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0144, 0147, and 0150).
Regarding claim 35, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) cammingly engages said first jaw (432) and said second jaw (442) to move said second jaw (442) toward said closed position during a closure stroke when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraph 0144, apparent from Figure 35).
Regarding claim 36, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) is configured to eject said staples (433) from said staple cartridge (410) during a firing stroke when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0147, 0150, and 0151).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 31, 32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski in view of Giordano et al. (US 2011/0295270), hereinafter Giordano.
Regarding claims 25, 26, 31, 32, 37, and 38, Kostrzewski discloses all the limitations of the claim as stated above except: said stapling attachment further comprises a sensing module configured to measure a condition of said stapling attachment; and said sensing module is configured to relay said condition of said stapling attachment to said housing via an electrical connection between said sensing module and said housing.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the stapling attachment (400) of Kostrzewski with a sensing module configured to measure a condition of said stapling attachment, wherein said sensing module is configured to relay said condition of said stapling attachment to said housing (102 of Kostrzewski) via an electrical connection between said sensing module and said housing, as taught by Giordano, because doing so would allow the sensing module to detect both opening/closing of the stapling attachment and completion of the stapling/cutting operation and transmit this data to the housing.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 21-38 have been considered but are moot because the arguments do not apply to the new interpretation of Kostrzewski being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731